—In a proceeding pursuant to SCPA 2103 to impose a constructive trust, the appeal is from an *639order of the Surrogate’s Court, Richmond County (D’Arrigo, S.), dated February 20, 1991, which denied the appellants’ motion to dismiss the proceeding.
Ordered that the order is reversed, on the law, with costs payable by the respondent personally, the motion is granted, and the proceeding is dismissed.
An equitable claim for the imposition of a constructive trust is governed by the six-year Statute of Limitations set forth in CPLR 213 (1) (see, Dybowski v Dybowska, 146 AD2d 604), which runs from the time of the wrongful conduct or the event giving rise to a duty of restitution. The petitioner commenced the instant proceeding more than six years after the allegedly wrongful conduct had occurred. Therefore, the instant proceeding is time-barred. Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.